Citation Nr: 1452439	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.
 
4.  Entitlement to disability pension and special monthly pension (SMP) based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to April 1999 and from September 2002 to January 2006.

This appeal arises before the Board of Veterans' Appeals (Board) from November 2008 and September 2013 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the November 2008 rating decision, the RO, in part, denied entitlement to a TDIU.

In the September 2013 rating decision, the RO denied entitlement to service connection for PTSD, entitlement to SMC and entitlement to SMP. 

Regarding the issue of entitlement to a TDIU, the Veteran underwent a hearing before RO personnel in November 2009.  The Veteran also requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on August 22, 2012.  However, the Veteran failed to appear for his hearing. Regarding the issues of service connection for PTSD, entitlement to SMC and entitlement to SMP, the Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on June 26, 2014.  However, the Veteran failed to appear for his hearing.  In light of the Veteran's failure to report for his previously scheduled hearings and the lack of any request for a new hearing based on good cause, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

In an October 2012 decision, the Board, in part remanded the issue of entitlement to a TDIU.

The Board notes that while the Veteran was denied service connection for PTSD in the September 2013 rating decision, the record indicates that the Veteran has been diagnosed with a number of psychiatric disorders by various health care providers, including adjustment disorder with mixed anxiety and depressed mood and anxiety attacks.  The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety disorder and a schizoid disorder, and the Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other diagnoses.  The present case differs from Clemons.  The Veteran had previously perfected an appeal of the denial of his attempt to reopen a previously disallowed claim of entitlement to service connection for an acquired psychiatric disorder to include adjustment disorder with mixed anxiety and depressed mood and anxiety attacks.  In October 2012, the Board issued a decision holding that new and material evidence had not been submitted to reopen the Veteran's claim.  While that prior appeal was pending, the Veteran submitted a claim for service connection for PTSD that was received by the RO in August 2012.  Notably, as the RO was undertaking action to develop the Veteran's PTSD claim, the matter of entitlement to service connection was not before the Board at the time in October 2012.  Therefore, the October 2012 decision did not address the pending PTSD claim.  To date, the Veteran has only appealed the issue of entitlement to service connection for PTSD, he has not attempted to reopen the claim or appeal the Board's October 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  

As the Board has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran has not appealed the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

The Veteran was previously represented in this matter by a private attorney.  During the course of the appeal, VA cancelled the attorney's authority to represent VA claimants.  In October 2014, the Veteran was notified of that this attorney could no longer represent him before VA.  He was provided with an opportunity to appoint a new represented.  However, he has not appointed a new representative.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to a TDIU, entitlement to SMC, and entitlement to SMP based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have currently have PTSD nor is PTSD shown at any time during the course of the appeal.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2012 letter, prior to the date of the issuance of the appealed September 2013 rating decision.  The November 2012 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The November 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and private records.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed PTSD disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no current diagnosis of a PTSD disability.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's former representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran claims that he has PTSD as a result of his service.  His service treatment records are negative for complaints or treatments regarding an acquired psychiatric disability or PTSD.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

Several months following his discharge from active service, the Veteran underwent a March 2006 psychiatric examination.  The examiner noted the Veteran's history of being aboard a ship in a war zone; however, the Veteran had not been directly involved in combat duty.  Significantly, PTSD was not diagnosed.  Rather, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depressed mood.   

Subsequent treatment record show treatment for various mental health problems; however, the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of PTSD at any time during the appeal.  As noted in the Introduction, VA treatment notes throughout the appeal have diagnosed the Veteran with acquired psychiatric disorders such as depression, major depression, opiate dependence and anxiety features.  Notably, an April 2009 private psychology report indicated that the Veteran had anxiety features, chronic pain syndrome and dysthymic features.  However, none of the medical evidence of record contains a diagnosis of PTSD.

During screening for PTSD in July 2007, the Veteran replied "no" to the following inquiries:
	
Have you ever had any experience that was so frightening, horrible, or upsetting that, in the past month, you:

1.  Have had any nightmares about it or thought about it when you did not want to?

2.  Tried hard not to think about it; went [out] of your war to avoid situations that remind you of it?

3.  Were constantly on guard, watchful, or easily startled?

4.  Felt numb or detached from others, activities, or your surroundings?

In April 2009, the Veteran underwent a comprehensive psychological examination for the Virginia Department of Rehabilitative Services.  The Veteran reported some mood dysphoria and anxiety that apparently preexisted an in-service knee injury.  It was noted that he was reportedly treated for anxiety in adolescence at around age 15 and prescribed Xanax.  After performing a mental status examination, diagnoses of chronic pain syndrome, dysthymic features, anxiety features, and rule out malingering were rendered.  The examiner noted that he was not "particularly impressed by [the Veteran] being overwhelmed with emotion, as overt symptoms of anxiety and depression were minimal on this date for exam."  

An August 2009 social work record notes that the Veteran had screening of the Veteran was "negative for PTSD."  

An October 2009 VA treatment record notes that the Veteran gave no history of an experience involving actual or perceived death or serious injury to himself or other during his Coast Guard service in Iraq.  Again, an adjustment disorder with depressed mood was diagnosed.  

A December 2009 telephone encounter note indicates that the Veteran had called inquiring if he had been diagnosed with PTSD at the Hampton, Virginia, VA Medical Center (VAMC).  However, it was noted that the Veteran had "failed screen criteria for PTSD [in] May and July 2007."  

A July 2011 psychiatric evaluation result in an assessment of opiate dependence.  PTSD was not diagnosed.  

While the Veteran has these additional psychiatric diagnoses other than PTSD, again as the Board has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not yet appeal the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

The Board has reviewed all of the Veteran's VA treatment records, and it has found no indication that the Veteran has ever been diagnosed with PTSD.  While statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and he has not presented, identified, or alluded to the existence of, any such opinion.

As the record contains no competent diagnosis of PTSD, the Board's consideration of entitlement to service connection for PTSD fails on this basis alone. 

In the absence of any probative evidence of the existence of PTSD, service connection may not be granted.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Accordingly, there is no evidence of a current disability, and the Veteran's claim for service connection for PTSD fails on this basis alone.  

In reaching this conclusion, the Board considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed PTSD disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a PTSD disability is not disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the Veteran does not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

Thus, the Veteran assertions that there is a relationship between his claimed PTSD disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the issue of entitlement to a TDIU, the Board notes that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

In the October 2012 Remand, the Board asked that the Veteran be accorded a VA examination to ascertain whether he was unemployable due to service-connected disabilities.  

A November 2013 Supplemental Statement of the Case (SSOC) indicates that the Veteran refused to report to an examination that was scheduled in July 2013.  However, the record is unclear as to whether the Veteran received advanced notice of the examination.  The claims file does not contain a copy of the letter notifying the Veteran of his July 2013 examination.  

Rather, the record simply suggests that VA initiated a request for a VA examination in June 2013.  VA then sent the Veteran a letter dated later that same month informing him that the RO had requested an examination, per the Board's request, at a private contracted facility for the issues on appeal.   A copy of a subsequent letter to the Veteran informing him of the scheduling of his July 2013 VA examination is not included in the claims folder.  

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim for increased compensation, the claim will be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) (2013).  

In this instance, the Board finds that good cause for the Veteran's failure to report for his July 2013 VA examination has been shown.  Of particular importance to the Board in this matter is the absence of evidence in the claims folder that the Veteran was properly notified of the scheduling of his July 2013 VA examination.  Therefore, the Board concludes that another attempt should be made to schedule the Veteran for the requested VA examination.  

Regarding the claims for entitlement to SMC and entitlement to SMP based on the need for regular aid and attendance,  the Court of Appeals for Veteran's Claims has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  Thus, if the evidence establishes that the Veteran is unemployable due to a certain disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  

In view of Bradley, these issues cannot be resolved until the issue of entitlement to TDIU is first addressed.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Likewise, the requested examination may also provide findings pertinent to the pension claim for SMP.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected disabilities as well as any nonservice connected disabilities that may be pertinent to his claim for SMP.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected fibromyalgia; degenerative disc disease and degenerative joint disease of the lumbosacral spine, left sciatic nerve deficits, right sciatic nerve deficits, status-post anterior cruciate ligament reconstruction of the left knee, and a left knee scar, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should provide the rationale for all opinions expressed.  

3.  If the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  Such documentation should be associated with his claims folder.  If the notice is returned as undeliverable, documentation attesting to that fact should also be associated with the claims folder.  

4.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU, entitlement to SMC, and entitlement to SMP.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


